UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 99-20698


                     WILLIAM RAYMOND EUBANKS, DR.,

                                                Plaintiff-Appellant,


                                VERSUS


             PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY,

                                                 Defendant-Appellee.




             Appeals from the United States District Court
                   for the Southern District of Texas
                            (H-97-CV-4227)
                            March 20, 2000


Before JOLLY and DeMOSS, Circuit Judges, and DOWD,* District Judge.

PER CURIAM:**

        In August 1989, defendant-appellee Provident Life & Accident

Insurance Company ("Provident") issued to plaintiff-appellant Dr.

William Randolph Eubanks ("Eubanks") a disability income policy

providing for the payment of monthly benefits in the event of

"total disability."     Under the policy, if Eubanks suffered total



    *
       District Judge of the Northern District of Ohio, sitting by
designation.
        **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
disability as a result of "accidental bodily injury" he would

receive benefits for the rest of his life; if Eubanks suffered

total disability          as    a    result   of   "sickness"     he     would    receive

benefits only until his sixty-fifth birthday.

       On September 9, 1991, Eubanks suffered a hypertensive crisis1

or stroke2 during which his vision diminished such that the world

looked to him as though "somebody had closed the blinds."                               A

physician associate checked Eubanks’ blood pressure during the

incident and found it to be "excruciatingly high."                       Eubanks had a

history      of    high   blood      pressure      but   had    controlled       it   with

medication.        Eubanks also had a history of vision problems in his

left eye which resulted in some loss of visual acuity in that eye.

Following the incident on September 9, 1991, Eubanks states that he

suffers from lack of depth perception and as a result, has been

unable to perform his employment as a urological surgeon.                              The

parties do not dispute that Eubanks is totally disabled from

performing his job.            Eubanks filed a claim for disability benefits

with Provident on a form in which he indicated that his claim for

total      disability     was       one   resulting      from   injury    rather      than

sickness.         For three years Provident made payments on Eubanks’

claim.      However, in 1995 Provident advised Eubanks that his claim

was one for disability resulting from sickness rather than from


       1
       Hypertension    is   high arterial blood pressure. A
"hypertensive crisis" is "an episode of sudden increased blood
pressure."
   2
       A stroke is a "cerebrovascular" incident depriving the brain
of oxygen.

                                              2
injury and that it would discontinue the payments on Eubanks’

sixth-fifth birthday in September 1997, which it did.      Eubanks

filed suit in December 1997 in Texas state court alleging breach of

contract.   Provident removed to the Southern District of Texas on

grounds of diversity jurisdiction.     Eubanks moved for summary

judgment on the grounds that Provident was estopped from contending

that Eubanks’ disability resulted from sickness rather than injury.

Provident moved for summary judgment contending that Eubanks’

disability was the result of sickness rather than injury.      The

district court denied Eubanks’ motion, granted Provident’s motion,

and entered a final judgment dismissing the case. Eubanks appeals.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. We have also carefully

considered the argument of counsel for both sides. For the reasons

stated by the district court in its order entered June 2, 1999, we

are persuaded that the final judgment entered contemporaneously

therewith should be and is

                AFFIRMED.




                                 3